DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 12/08/2021.  Claims 1-20 are pending.  Claims 1 and 17 are independent.  Claim 17-20 have been withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) and Species E (Figure 5) in the reply filed on 12/08/2021 is acknowledged.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
a) Claim 1 recites the limitation “wherein the second layer is disposed about the first layer and the third layer is disposed about the second layer.”   However, based on the description, the second layer (anti-adhesion layer 502, Fig. 5) is disposed about (or on) the first layer (mesh layer 504) and first layer (the mesh layer) is disposed about (on) the third layer (the layer 514 with the microstructured surface) as shown in Figure 5.  Claim 13 correctly claims how the layers are attached.  For the purposed of examination, the examiner interprets the term “about” to be “near.”  Claims 2-16 are rejected for the same rationale since they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al. (US Pub. No.: 2017/0304040) in view of Milbocker (US Pub. No.: 2018/0236511) and Rolandi et al. (US Pub. No.: 2015/0305739).
Regarding claims 1, 10, 11, 13, 14, and 16, Greenhalgh discloses a soft tissue repair graft comprising: a soft tissue repair graft comprising: a first layer (mesh 10, Fig. 1) comprising a biocompatible, non-bioabsorbable polymeric mesh (Para. [0028], [0065], and [0080], e.g. polypropylene or PTFE); a second layer (adhesion barrier layer 20, Fig. 1 and Paras. [0080]) comprising an anti-adhesion formation polymeric material 
Milbocker teaches, in the same field of endeavor (medical implant with rough surface for tissue adherence), an implant comprising a layer (combination of 730, 722, and spikes / micro or nanopillars with 740) shown in Figs. 7A and 7B and Para. [0019], 
Before the effectively filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the implant (soft tissue repair graft) of Greenhalgh to include a layer having a microstructured surface and attached to a surface of the implant for tissue adherence, wherein the microstructured surface comprises a first microstructured pattern and a second microstructured pattern, the first microstructured pattern having at least a first microfeature and a second microfeature wherein the first and second microfeatures are configured hierarchically, the second microstructured pattern having a microfeature fully capable to engage a target surface on the tissue attachment surface of the implant for providing a rough and superhydrophobic surface as taught by Milbocker in order to provide appropriate tissue 
Rolandi teaches, in the same field of endeavor (medical implant with rough surface or microfeatures for tissue adherence), an implant comprising microfeatures (the microanchors, Fig. 3a-1 and 3a-2 and Fig. 8a-a and 8a-2) that are barbed (Para. [0104]).
Before the effectively filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the microfeature(s) on the second microstructure pattern (outer-most pattern) of the implant (soft tissue repair graft) of Ferraro in view of Milbocker to be barbed microfeatures as taught by Rolandi in order to secure the implant to the tissue (Rolandi, Para. [0104]).
Regarding claim 2, Greenhalgh as modified by Milbocker and Rolandi discloses that the anti-adhesion formation polymeric material comprises bioabsorbable material (Greenhalgh, Para. [0065]) and the microstructured surface comprises a non-bioabsorbable polymeric material (Milbocker, Para. [0010] and [0053], e.g. polylactic acid).
Regarding claim 3, Greenhalgh as modified by Milbocker and Rolandi discloses that the anti-adhesion formation polymeric material comprises a bioabsorbable polymeric material (Greenhalgh, Para. [0065]) and the microstructured surface 
Regarding claim 4, Greenhalgh as modified by Milbocker and Rolandi discloses that the anti-adhesion formation polymeric material comprises a non-bioabsorbable polymeric material (Greenhalgh, Para. [0065]) and the microstructured surface comprises a non-bioabsorbable polymeric material (Milbocker, Para. [0010] and [0053], e.g. silicone or polypropylene).
Regarding claim 5, Greenhalgh as modified by Milbocker and Rolandi discloses that the anti-adhesion formation polymeric material comprises a non-bioabsorbable polymeric material (Greenhalgh, Para. [0065]) and the microstructured surface comprises a non-bioabsorbable polymeric material (Milbocker, Para. [0010] and [0053], e.g. silicone or polypropylene).
Regarding claim 6, Greenhalgh as modified by Milbocker and Rolandi discloses that the microstructured surface comprises a first bioabsorbable polymeric material (Milbocker, Para. [0010], [0043], and [0053], e.g. polylactic acid), and wherein the first pattern comprises a second bioabsorbable polymeric material (Milbocker, Para. [0010], [0043], and [0053], e.g. polyurethane) and the second pattern comprises the first bioabsorbable polymeric material (Milbocker, Para. [0010], [0043], and [0053], e.g. polylactic acid).
Regarding claim 7, Greenhalgh as modified by Milbocker and Rolandi discloses that the microstructured surface comprises a non-bioabsorbable polymeric material (Milbocker, Para. [0010], [0043], and [0053], e.g. polypropylene), and wherein the first pattern comprises a bioabsorbable polymeric material (Milbocker, Para. [0010], [0043], 
Regarding claim 9, Greenhalgh as modified by Milbocker and Rolandi discloses the third layer comprises fenestrations such that tissue growth from the target surface penetrates through the third layer fenestrations and into the first layer (Fig. 7A, Para. [0015], the third layer comprises fenestrations such that tissue growth from the target surface penetrates through the third layer fenestrations and into the first layer because the layer 730 is porous).
Regarding claim 15, Rolandi discloses three-layer graft having a third layer (10, Figs 11A-11C) attached to at least a portion of a second surface of the first/middle layer (25, Fig. 11A) at attachment sites, the attachment sites comprising a second filament (suture / stitch, Figs. 11A-11B) for attaching the first and third layers together, and wherein adjacent attachment sites are separated by a distance of between 0.1 mm and 10 mm (Paras. [0090]-[0092]).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Greenhalgh as modified by Milbocker and Rolandi to include third layer attached to at least a portion of the second surface of the first layer at attachment sites, the attachment sites comprising a second filament for attaching the first and third layers together, and wherein adjacent attachment sites are separated by a distance of between 0.1 mm and 10 mm in order to securely attach the three layers together, and since it has been held that where general conditions of a claimed are disclosed in the 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al. (US Pub. No.: 2017/0304040) in view of Milbocker (US Pub. No.: 2018/0236511) and Rolandi et al. (US Pub. No.: 2015/0305739) as applied to claim 1, and further in view of Greenawalt (US Pub. No.: 2005/0244455).
Regarding claim 12, Greenhalgh in view of Milbocker and Rolandi discloses substantially all the limitations of the claims as taught above but fails to disclose that the graft has a mass per unit area less than 300 g/m2.
Greenawalt teaches, in the same field of endeavor (soft tissue repair graft), a graft having a mass per unit area less than 300 g/m2(Para. [0038], e.g. 18 to 21 g/ft2 which is about 194 g/m2 to 226 g/m2).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the graft of Greenhalgh in view of Milbocker and Rolandi to have a mass per unit area less than 300 g/m2(e.g. 18 to 21 g/ft2 which is about 194 g/m2 to 226 g/m2) as taught by Greenawalt, since it has been held that where general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20060015143 A1	Alvarado; Alfredo a graft comprising a mesh layer and an anti-adhesion barrier layer.
US 20080086216 A1	Wilson; Jeffrey A. et al. discloses a graft comprising a mesh layer and an anti-adhesion barrier layer.
US 20140148827 A1	Odermatt; Erich et al. discloses a graft comprising a mesh layer having barbs disposed thereone and an anti-adhesion barrier layer.
US 20170095242 A1	Milbocker; Michael et al. discloses a microtextured surface with microfeatures that are configured hierarchically.
US 20190133222 A1	Milbocker; Michael et al. discloses a microstructured surface with microfeatures that are arranged hierarchically.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JING RUI OU/Primary Examiner, Art Unit 3771